
	

113 HR 729 IH: Medical Research Protection Act of 2013
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 729
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2013
			Mr. McDermott (for
			 himself and Mr. Higgins) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Budget
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to exempt the National Institutes of Health from
		  sequestration under section 251A for fiscal year 2013, and to reduce the
		  sequestration by the amount of the exemption.
	
	
		1.Short titleThis Act may be cited as the
			 Medical Research Protection Act of
			 2013.
		2.NIH exemption from
			 section 251A sequestration for FY 2013Section 251A of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended by adding at the end the
			 following new paragraph:
			
				(12)NIH
				exemptionNo sequestration
				ordered by the President under this section for fiscal year 2013 shall apply to
				the National Institutes of Health
				(75–9915–0–1–552).
				.
		3.Reduction in
			 section 251A sequestration for FY 2013 by the amount of the NIH
			 exemptionSection 251A(3) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 striking and at the end of subparagraph (D), by striking the
			 period and inserting ; and at the end of subparagraph (E), and
			 by adding at the end the following new subparagraph:
			
				(F)for fiscal year 2013, further reducing the
				amount calculated under subparagraphs (A) through (D) by the amount that the
				National Institutes of Health would have been reduced if it were not exempt
				from
				sequestration.
				.
		
